DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-15, 17-23, 25, 26, 29, 30 are rejected under 35 U.S.C. 103 as being unpatentable over ITOH et al. (US 2012/0252354) in view of IWATA (US 2020/0229065).
Regarding claim 1, Itoh discloses a method of wireless communication comprising: 
receiving information from a plurality of relays (abstract, lines 1-5; p. [0005], [0008], [0089]-[0091]; the management device receives information such as location from a plurality of relays); 
compiling a relay cell list for an area of interest based on the received information from the plurality of relays (abstract; p. [0008], [0009], [0013]; the management device generates a candidate list showing relay device candidates based on the information about relays in the management table and location of a communication device (i.e., UE)); and 
providing the relay cell list to a user equipment (UE) (abstract; p. [0008], [0009], [0013]; the management device transmits the candidate list to the communication device (i.e., UE)).

However, Iwata teaches obtaining path information regarding relays and relay list based on the path information (p. [0020], [0048], [0051]-[0053], [0065]-[0066]; Iwata teaches a technique in which data can be transmitted via one or more vehicle relays (i.e., mobile relays), the system includes a processing section that acquires the travel plans (i.e., path information) from a plurality of vehicles, by using the travel plans the processing section searches for vehicles that travels the vicinity of a certain point and predetermined time, and select a plurality of vehicles (i.e., relay list) as a data transfer path). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Itoh with the teachings of Iwata, since such a modification would allow selecting mobile relays with similar travel plans to generate a data transfer path via a plurality of relays to reach the server.
Regarding claim 2, the combination of Itoh and Iwata disclose the method of claim 1, Itoh discloses wherein the area of interest is identified as a portion of a wireless communications network (abstract; i.e., current location of the communication device).
Regarding claim 3, the combination of Itoh and Iwata disclose the method of claim 2, Iwata discloses wherein the area of interest is determined based on geo-location information and time window information for the plurality of relays contained in the path information (p. [0053]; the vehicle (i.e., relay selected) may be a vehicle that is currently located in a communication area P (i.e., area of interest) of the wireless base station and passes through the vicinity of the point X within a predetermined time (i.e., time window)).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Itoh with the teachings of Iwata, since such a modification would allow the mobile relay 
Regarding claim 4, the combination of Itoh and Iwata disclose the method of claim 3, Iwata discloses wherein the portion of the wireless communications network contains at least one donor base station that could be connected to at least one of the plurality of relays during the time window (p. [0053]; the vehicle (i.e., relay selected) may be a vehicle that is currently located in a communication area P of the wireless base station (i.e., donor base station) and passes through the vicinity of the point X within a predetermined time (i.e., time window)).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Itoh with the teachings of Iwata, since such a modification would allow the mobile relay to communicate with the base station when passing through the vicinity of a point and within a predetermined time.
Regarding claim 6, the combination of Itoh and Iwata disclose the method of claim 2, wherein the relay cell list is provided to the UE via a control plane provisioning function (p. [0029]).
Regarding claim 8, the combination of Itoh and Iwata discloses the method of claim 1, further comprising receiving a query from the UE, including a location and a time of access to the area of interest for the UE, to request the relay cell list (p. [0018], [0217]; the communication device includes a request section to transmit a request signal (i.e., querying) for requesting the candidate relay list including location information (i.e., area of interest)).
Regarding claim 9, the combination of Itoh and Iwata disclose the method of claim 1, Iwata discloses wherein at least one of the plurality of relays is located in a vehicle with a known path (p. [0020]-[0022], p. [0036]; vehicle with predetermined travel plan (i.e., known path)).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Itoh with the teachings of Iwata, since such a modification would allow selecting mobile relays with similar travel plans to generate a data transfer path via a plurality of relays to reach the server.
Regarding claim 10, the combination of Itoh and Iwata disclose the method of claim 1, Iwata discloses wherein the path information includes a plurality of geographic locations and associated time window for each of the plurality of relays with a corresponding relay cell operation configuration (p. [0051], [0053]; based on the travel plans, the processing section searches for a vehicle that travels at a point in the vicinity within a predetermined time from the current time (i.e., time window)…using a current position in the vehicle (i.e., relay) situation information on one or more vehicles, the pro9cessing section searches for a vehicle that is located at a position at which the vehicle can communicate with one of the plurality of base stations). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Itoh with the teachings of Iwata, since such a modification would allow selecting mobile relays with similar travel plans to generate a data transfer path via a plurality of relays to reach the server.
Regarding claim 11, the combination of Itoh and Iwata disclose method of claim 1, Iwata discloses wherein the relay cell list includes at least one relay from the plurality of relays that is located in the area of interest during at least a portion of a time window (p. [0051], [0053]; based on the travel plans, the processing section searches for a vehicle that travels at a point in the vicinity within a predetermined time from the current time (i.e., time window)…using a current position in the vehicle (i.e., relay) situation information on one or more vehicles, the pro9cessing section searches for a vehicle that is located at a position at which the vehicle can communicate with one of the plurality of base stations); or expected to be located in the area of interest during at least a portion of a time window that is a future time.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Itoh with the teachings of Iwata, since such a modification would allow selecting mobile relays with similar travel plans to generate a data transfer path via a plurality of relays to reach the server.
Regarding claim 12, Itoh discloses a path server (i.e., management device) comprising: 
at least one processor coupled to a memory (p. [0101]), the at least one processor (p. [0106]; i.e., control section) configured to:  
receive information from a plurality of relays (abstract, lines 1-5; p. [0005], [0008], [0089]-[0091]; the management device receives information such as location from a plurality of relays);
compile a relay cell list for an area of interest based on the received information from the plurality of relays (abstract; p. [0008], [0009], [0013]; the management device generates a candidate list showing relay device candidates based on the information about relays in the management table and location of a communication device (i.e., UE)); and 
to provide the relay cell list to a user equipment (UE) (abstract; p. [0008], [0009], [0013]; the management device transmits the candidate list to the communication device (i.e., UE)).
But, Itoh fails to particularly disclose path information and wherein the relay cell list is based on path information.
However, Iwata teaches obtaining path information regarding relays and relay list based on the path information (p. [0020], [0048], [0051]-[0053], [0065]-[0066]; Iwata teaches a technique in which data can be transmitted via one or more vehicle relays (i.e., mobile relays), the system includes a processing section that acquires the travel plans (i.e., path information) from a plurality of vehicles, by using the travel plans the processing section searches for vehicles that travels the vicinity of a certain point and predetermined time, and select a plurality of vehicles (i.e., relay list) as a data transfer path). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Itoh with the teachings of Iwata, since such a modification would allow selecting mobile relays with similar travel plans to generate a data transfer path via a plurality of relays to reach the server.
 Regarding claim 13, the combination of Itoh and Iwata disclose the path server of claim 12, Itoh discloses wherein the area of interest is identified as a portion of a wireless communications network (abstract; i.e., current location of the communication device).
Regarding claim 14, the combination of Itoh and Iwata disclose the path server of claim 13, Iwata discloses wherein the area of interest is determined based on geo-location information and time window information for the plurality of relays contained in the path information (p. [0053]; the vehicle (i.e., relay selected) may be a vehicle that is currently located in a communication area P (i.e., area of interest) of the wireless base station and passes through the vicinity of the point X within a predetermined time (i.e., time window)).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Itoh with the teachings of Iwata, since such a modification would allow the mobile relay to communicate with the base station when passing through the vicinity of a point and within a predetermined time.
Regarding claim 15, the combination of Itoh and Iwata disclose the path server of claim 14, Iwata discloses wherein the portion of the wireless communications network contains at least one donor base station that could be connected to at least one of the plurality of relays during the time window (p. [0053]; the vehicle (i.e., relay selected) may be a vehicle that is currently located in a communication area P of the wireless base station (i.e., donor base station) and passes through the vicinity of the point X within a predetermined time (i.e., time window)).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Itoh with the teachings of Iwata, since such a modification would allow the mobile relay to communicate with the base station when passing through the vicinity of a point and within a predetermined time.
Regarding claim 17, the combination of Itoh and Iwata disclose the path server of claim 12, Iwata discloses wherein at least one of the plurality of relays is located in a vehicle with a known path (p. [0020]-[0022], p. [0036]; vehicle with predetermined travel plan (i.e., known path)).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Itoh with the teachings of Iwata, since such a modification would allow selecting mobile relays with similar travel plans to generate a data transfer path via a plurality of relays to reach the server.
Regarding claim 18, the combination of Itoh and Iwata disclose the path server of claim 12, Iwata discloses wherein the path information includes a plurality of geographic locations and associated time window for each of the plurality of relays with a corresponding relay cell operation configuration (p. [0051], [0053]; based on the travel plans, the processing section searches for a vehicle that travels at a point in the vicinity within a predetermined time from the current time (i.e., time window)…using a current position in the vehicle (i.e., relay) situation information on one or more vehicles, the pro9cessing section searches for a vehicle that is located at a position at which the vehicle can communicate with one of the plurality of base stations). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Itoh with the teachings of Iwata, since such a modification would allow selecting mobile relays with similar travel plans to generate a data transfer path via a plurality of relays to reach the server.
Regarding claim 19, Itoh discloses a method at a user equipment (UE) (Fig. 3, UE 25) comprising: 
accessing a relay cell list for an area of interest (abstract; p. [0008], [0009], [0013]; the management device generates a candidate list showing relay device candidates based on the information about relays in the management table and location of a communication device (i.e., UE) and provides the relay list to the UE); 
searching for a relay based on information contained in the relay cell list (p. [0121]-[0122]; the communication device selects a relay that supplies the optimal function based on the list provided by the management server, the step of searching is inherent given that the list is used to select the relay); and selecting the relay based on information contained in the relay cell list (p. [0121]-[0122]; the communication device selects a relay that supplies the optimal function based on the list provided by the management server).  
But, Itoh does not particularly disclose wherein the relay cell list is based on path information from a plurality of relays.
However, Iwata teaches wherein the relay cell list is based on path information from a plurality of relays (p. [0020], [0048], [0051]-[0053], [0065]-[0066]; Iwata teaches a technique in which data can be transmitted via one or more vehicle relays (i.e., mobile relays), the system includes a processing section that acquires the travel plans (i.e., path information) from a plurality of vehicles, by using the travel plans the processing section searches for vehicles that travels the vicinity of a certain point and predetermined time, and select a plurality of vehicles (i.e., relay list) as a data transfer path). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Itoh with the teachings of Iwata, since such a modification would allow selecting mobile relays with similar travel plans to generate a data transfer path via a plurality of relays to reach the server.
Regarding claim 20, the combination of Itoh and Iwata disclose the method of claim 19, Itoh discloses wherein the relay cell list is received from a path server (abstract; p. [0008], [0009], [0013]; the communication device receives the relay list from the management server (i.e., path server)).
Regarding claim 21, the combination of Itoh and Iwata disclose the method of claim 20, Itoh discloses further comprising: querying the path server to request the relay cell list (p. [0018], [0217]; the communication device includes a request section to transmit a request signal (i.e., querying) for requesting the candidate relay list).  
Regarding claim 22, the combination of Itoh and Iwata disclose the method of claim 21, Itoh discloses wherein the querying comprises at least one of: querying using an Internet connection; querying using a control plane query function; or QC195192P1Qualcomm Ref. No. 195192P1 47 discovering the path server using a fully qualified domain name (FQDN) for the path server (p. [0164]; p. [0054]).  
Regarding claim 23, the combination of Itoh and Iwata disclose the method of claim 20, Itoh discloses further comprising: requesting an updated relay cell list (p. [0018], [0217]; the communication device includes a request section to transmit a request signal (i.e., querying) for requesting the candidate relay list; the management table in the management server is updated based on relay information – p. [0105], thus it would be obvious for the communication device to obtain updated relay list).


Regarding claim 25, Itoh discloses a method at a relay comprising: 
determining information for the relay (abstract, lines 1-5; p. [0005], [0008], [0089]-[0091]; the management device receives information such as location from a plurality of relays), wherein the path information includes a plurality of geographic locations and associated times with a corresponding relay cell operation configuration; and 
providing the information for the relay to a path server (abstract, lines 1-5; p. [0005], [0008], [0089]-[0091]; the relays provide the relay information to the management server).  
But, Itoh does not particularly disclose determining path information, wherein the path information includes a plurality of geographic locations and associated times with a corresponding relay cell operation configuration.
However, Iwata discloses determining path information, wherein the path information includes a plurality of geographic locations and associated times with a corresponding relay cell operation configuration (p. [0020], [0048], [0051]-[0053], [0065]-[0066]; Iwata teaches a technique in which data can be transmitted via one or more vehicle relays (i.e., mobile relays), the system includes a processing section that acquires the travel plans (i.e., path information) from a plurality of vehicles, by using the travel plans the processing section searches for vehicles that travels the vicinity of a certain point and predetermined time, and select a plurality of vehicles (i.e., relay list) as a data transfer path; note that is inherent that travel plan includes a plurality of locations to reach the destination). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Itoh with the teachings of Iwata, since such a modification would allow selecting mobile relays with similar travel plans to generate a data transfer path via a plurality of relays to reach the server.
Regarding claim 26, the combination of Itoh and Iwata disclose the method of claim 25, Itoh discloses further comprising: updating the path information for the relay; and providing the updated path information for the relay to the path server (Fig. 9; p. [0120]).  
Regarding claim 29, the combination of Itoh and Iwata disclose the method of claim 25, Iwata discloses wherein determining the path information is based on at least one of: a navigation system, or a pre-determined route (p. [0036], [0027], [0090]).  
Regarding claim 30, the combination of Itoh and Iwata disclose the method of claim 25, Iwata discloses wherein the path information is provided to the path server via at least one of: a Uu connection and a base station; or a sidelink connection to roadside unit (RSU) (p. [0023]; each of the vehicles transmits various types of information to the server via the wireless base station, note that the Uu interface is well known in the art for communication with the wireless base stations). 

Allowable Subject Matter
4.	Claims 5, 6, 7, 16, 24, 27, and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISOL FIGUEROA whose telephone number is (571)272-7840. The examiner can normally be reached Mon-Thurs 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARISOL FIGUEROA/
Primary Examiner
Art Unit 2643